Title: To James Madison from Louis-André Pichon, 31 August 1803
From: Pichon, Louis-André
To: Madison, James


Monsieur,
Frederick Town 13 Fructidor an 11. le 31 Aout 1803.
Depuis la lettre que j’ai eu l’honneur de vous adresser hier, j’ai reçu par votre Dépmt. des duplicates des dépêches de mon Gouvernement relatives aux Traités du 30 Avril parmi lesquelles se trouvent les lettres que j’ai l’honneur de vous adresser.
Les paquets qui sont arrivés par le navire Amsterdam Packet venu de Bordeaux à Philadelphie se sont trouvés être sous le couvert de Monsieur l’avocat de District de Pennsylvanie qui a été justement surpris de voir son nom empreinté dans cette occasion, et vous a renvoyé les paquets. Cette surprise a porté Monsieur Dallas à m’écrire la lettre dont je vous envoye la copie ci jointe. Je ne me propose pas, monsieur de repondre autrement à son contenu, qu’en vous priant de faire connaitre à cet officier que je suis aussi étranger que lui à cette forme et, qu’en ce qui me regarde, il est libre, si elle se renouvellait, de suivre telle conduite qu’il jugera convenable.
Quant au fait lui même, monsieur, le nom de Mr. Dallas, comme officier des Etats Unis, ne pouvant être connu à personne en france que des Americains, je ne puis l’attribuer à aucun agent du Gouvernement Français: je présume que ces dépêches, vû leur objet, ayant été confiées à Monsieur vos Ministres à Paris, ceux ci auront, ou empreinté eux mêmes, ou autorisé quel qu’un à empreinter, l’adresse qui a attiré de la part de Monsieur l’avocat de District la lettre dont vous concevrez aisement, monsieur, que la teneur a du peniblement m’affecter. Je vous prie monsieur d’agréer l’assurance de mon respect & de ma haute considération.
L. A. Pichon
  
Condensed Translation
After yesterday’s letter was sent, he received by way of the State Department duplicates of his government’s dispatches in regard to the treaty of 30 Apr. The packets that arrived in Philadelphia on board the Amsterdam Packet from Bordeaux were found under the cover of the district attorney of Pennsylvania, who was very surprised to see his name thereon and who sent the packets to JM. Dallas has written Pichon the enclosed letter. Does not propose to make any answer to it other than to ask JM to inform Dallas that Pichon is as puzzled as Dallas is about this affair, and that as far as Pichon is concerned, should the action be repeated, he is free to take whatever measures he likes. Believes, however, that the action cannot be laid at the doorstep of any French official, since Dallas is not known in France in any official capacity. Believes it had to be one of the U.S. ministers in Paris who printed the name, or authorized it to be used, causing Dallas to write his letter, the contents of which, JM can easily conceive, have disturbed Pichon greatly.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). RC docketed by Wagner as received 3 Sept. For enclosure, see n. 1.



   
   Pichon enclosed a copy of Alexander J. Dallas’s 26 Aug. 1803 letter to him (1 p.), in which Dallas reported that he had received a packet of three letters addressed to Pichon under cover to himself and had sent them on to JM. Dallas went on to write: “The liberty that has been taken with my name on this occasion, I am not disposed to overlook, and should it be repeated, you must not complain of any mode in which I shall choose to dispose of your dispatches. The lapse of a few years has not so obliterated from my mind the villainous insinuations of a diplomatic correspondence as to render me a willing medium for conducting one.”


